DETAILED ACTION

After-final Amendment
	Acknowledgment and entry is made of After-final Amendment filed February 28, 2022.  Claims 1 and 8 are amended.  Claims 15-17 are new.  Claims 1-17 are pending.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including starting sheet material adapted for forming a reflector for a lighting device, the starting sheet material comprising: a flat reflective sheet material shaped as a sector of an annulus bendable into a parabolic reflector or a truncated cone reflector, the flat reflective sheet material comprising a first surface, a second surface, a first edge shaped as a segment of a circle with a first radius and a second edge shaped as a segment of a circle with a second radius, the second radius being smaller than the first radius, a third edge and a fourth edge, the third edge and the fourth edge extending between said first edge and said second edge, wherein optical structures are provided on at least a part of at least one of the first surface and the second surface, said optical structures enabling collimation and/or beam shaping of incident light, said optical structures being positioned on the flat reflective sheet material along a direction perpendicular to the radial direction of the flat reflective sheet material, and wherein said positioning of the optical structures enabling a portion of light emanating from a light source within the reflector and incident to an individual optical structure to be refracted twice by said individual optical structure before being subsequently reflected at the surface of the flat reflective sheet material.  Examiner notes that the word “subsequently” is interpreted to mean “immediately thereafter”.  In other words, Examiner interprets the claim to mean that after a portion of the light emanating from the light source is incident to an individual optical structure and twice refracted by the individual optical structure, said portion of light is immediately reflected at the surface of the flat reflective sheet material and does not undergo any other optical refraction/reflection or enter another individual optical structure before striking the flat reflective sheet material.  The interpretation is consistent with Applicant’s specification, in particular the ray diagram of Figure 9 which illustrates light ray 30c being twice refracted by an individual optical structure before subsequently and immediately being reflected at the flat reflective sheet material.  The best prior art of record, Howe, discloses the claimed invention but fails to teach that a portion of light emanating from a light source within the reflector and incident to an individual optical structure to be refracted twice by said individual optical structure before being subsequently reflected at the surface of the flat reflective sheet material.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-17 are allowable in that they are dependent on, and further limit claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875